Title: April [1762]
From: Washington, George
To: 




5. Sowed Timothy Seed in the old Apple Orchard below the Hill.
 


7. Sowed—or rather sprinkled a little of Ditto on the Oats.
 


8. to the 10th. Getting Swamp Mud, & laying it in heaps—also got a little of the Creek Mud—Both for tryal as Manures.
 


14. Inspected 20 Hhds. Tobo.
 


15. John Foster run away.
 


21. Sent Jno. Alton to take charge of Plantation.

   
   
   John Alton (d. 1785), a white servant, worked faithfully for GW for more than 30 years. He accompanied GW as his body servant in the Braddock campaign and later served in various capacities at Mount Vernon. When John Foster ran away from Mount Vernon, GW sent Alton to take over the overseer’s duties at the Dogue Run farm. Later in the year Alton was transferred to Muddy Hole to succeed Edward Violet (see entry for 27 Oct. 1762), and at the time of his death was overseer at River Farm. For several years Alton also managed the Mill plantation.



 


22. Attachts. in my hands for Fosters effects.
  


24. Had the Plantn. viewed.
Herrings run in gt. quantity’s.
Planted new gd. at Williamson’s.
 


26. Began to plant Corn at all my Plantation’s.
